Exhibit Certification Pursuant to 18 U.S.C. Section 1350 As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Adam Mauerberger, Chief Financial Officer and Acting Principal Accounting Officer of Atlantic Wine Agencies Inc. (the "Company"), certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: (1)the Quarterly Report on Form 10-Q of the Company for the quarter endedJune 30, 2008(the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. ATLANTIC WINE AGENCIES INC. Date: August 18, 2008 By: /s/Adam Mauerberger Adam Mauerberger Chief Financial Officer Acting Principal AccountingOfficer
